Exhibit 10.2

FORM OF VOTING AGREEMENT

THIS VOTING AGREEMENT (this “Agreement”) is made and entered into as of October
30, 2006, by and among CB Richard Ellis Group, Inc., a Delaware corporation
(“Parent”), A-2 Acquisition Corporation, a Delaware corporation and a
wholly-owned subsidiary of Parent (“Acquiror”), Trammell Crow Company, a
Delaware corporation (the “Company”), and the undersigned stockholder
(“Stockholder”) of the Company.

RECITALS

A.            Concurrently with the execution of this Agreement, Parent,
Acquiror and the Company have entered into an Agreement and Plan of Merger (the
“Merger Agreement”), which provides for the merger (the “Merger”) of Acquiror
with and into the Company, with the Company continuing its existence as the
surviving corporation.

B.            As of the date hereof, Stockholder Beneficially Owns (as defined
below) the number of Shares (as defined below) of capital stock of the Company
as set forth on the signature page of this Agreement.

C.            In order to induce Parent and Acquiror to execute the Merger
Agreement, Stockholder desires to restrict the transfer or disposition of, and
desires to vote, the Shares as provided in this Agreement, and the execution and
delivery of this Agreement and the Proxy (as defined below) is a material
condition to Parent’s and Acquiror’s willingness to enter into the Merger
Agreement.

D.            As a stockholder of the Company, the Stockholder will benefit from
the execution and delivery of the Merger Agreement and the consummation of the
transactions contemplated thereby.

NOW, THEREFORE, the parties hereto hereby agree as follows:


1.             CERTAIN DEFINITIONS.  CAPITALIZED TERMS NOT DEFINED HEREIN SHALL
HAVE THE MEANINGS ASCRIBED TO THEM IN THE MERGER AGREEMENT.  FOR PURPOSES OF
THIS AGREEMENT:


(A)           A PERSON SHALL BE DEEMED TO “BENEFICIALLY OWN” A SECURITY IF SUCH
PERSON HAS “BENEFICIAL OWNERSHIP” OF SUCH SECURITIES AS DETERMINED PURSUANT TO
RULE 13D-3 UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.


(B)           “CONSTRUCTIVE SALE” MEANS, WITH RESPECT TO ANY SECURITY, A SHORT
SALE OR ENTERING INTO OR ACQUIRING AN OFFSETTING DERIVATIVE CONTRACT WITH
RESPECT TO SUCH SECURITY, ENTERING INTO OR ACQUIRING A FUTURES OR FORWARD
CONTRACT TO DELIVER SUCH SECURITY OR ENTERING INTO ANY OTHER HEDGING OR OTHER
DERIVATIVE TRANSACTION THAT HAS THE EFFECT OF MATERIALLY CHANGING THE ECONOMIC
BENEFITS AND RISKS OF OWNERSHIP OF SUCH SECURITY.


(C)           “EXPIRATION DATE” MEANS THE EARLIER TO OCCUR OF (I) SUCH DATE AND
TIME AS THE MERGER SHALL BECOME EFFECTIVE IN ACCORDANCE WITH THE TERMS AND
PROVISIONS OF THE MERGER


--------------------------------------------------------------------------------




 

Agreement and (ii) such date and time as the Merger Agreement shall have been
validly terminated pursuant to Article 10 thereof.


(D)           “OPTIONS” MEANS: (I) ALL SECURITIES BENEFICIALLY OWNED BY
STOCKHOLDER AS OF THE DATE OF THIS AGREEMENT THAT ARE CONVERTIBLE INTO, OR
EXERCISABLE OR EXCHANGEABLE FOR, SHARES OF CAPITAL STOCK OF THE COMPANY,
INCLUDING, WITHOUT LIMITATION, OPTIONS, WARRANTS AND OTHER RIGHTS TO ACQUIRE
SHARES OF COMMON STOCK, PAR VALUE $0.01 PER SHARE, OF THE COMPANY (THE “COMPANY
COMMON STOCK”) OR OTHER SHARES OF CAPITAL STOCK OF THE COMPANY; AND (II) ALL
SECURITIES OF WHICH STOCKHOLDER ACQUIRES BENEFICIAL OWNERSHIP DURING THE PERIOD
FROM THE DATE OF THIS AGREEMENT THROUGH AND INCLUDING THE EXPIRATION DATE THAT
ARE CONVERTIBLE INTO, OR EXERCISABLE OR EXCHANGEABLE FOR, SHARES OF CAPITAL
STOCK OF THE COMPANY, INCLUDING, WITHOUT LIMITATION, OPTIONS, WARRANTS AND OTHER
RIGHTS TO ACQUIRE SHARES OF COMPANY COMMON STOCK OR OTHER SHARES OF CAPITAL
STOCK OF THE COMPANY.


(E)           “PERSON” MEANS ANY (I) INDIVIDUAL, (II) CORPORATION, LIMITED
LIABILITY COMPANY, PARTNERSHIP OR OTHER ENTITY, OR (III) GOVERNMENTAL ENTITY.


(F)            “SHARES” MEANS: (I) ALL SHARES OF CAPITAL STOCK OF THE COMPANY
BENEFICIALLY OWNED BY STOCKHOLDER AS OF THE DATE OF THIS AGREEMENT; AND (II) ALL
SHARES OF CAPITAL STOCK OF THE COMPANY OF WHICH STOCKHOLDER ACQUIRES BENEFICIAL
OWNERSHIP DURING THE PERIOD FROM THE DATE OF THIS AGREEMENT THROUGH AND
INCLUDING THE EXPIRATION DATE, INCLUDING, WITHOUT LIMITATION, IN EACH CASE,
SHARES ISSUED UPON THE CONVERSION, EXERCISE OR EXCHANGE OF OPTIONS.


(G)           “TRANSFER” MEANS, WITH RESPECT TO ANY SECURITY, THE DIRECT OR
INDIRECT (I) ASSIGNMENT, SALE, TRANSFER, TENDER, PLEDGE, HYPOTHECATION,
PLACEMENT IN VOTING TRUST, CONSTRUCTIVE SALE OR OTHER DISPOSITION OF SUCH
SECURITY (EXCLUDING TRANSFERS BY TESTAMENTARY OR INTESTATE SUCCESSION), OF ANY
RIGHT, TITLE OR INTEREST IN SUCH SECURITY (INCLUDING, WITHOUT LIMITATION, ANY
RIGHT OR POWER TO VOTE TO WHICH THE HOLDER THEREOF MAY BE ENTITLED, WHETHER SUCH
RIGHT OR POWER IS GRANTED BY PROXY OR OTHERWISE) OR OF THE RECORD OR BENEFICIAL
OWNERSHIP OF SUCH SECURITY, OR (II) OFFER TO MAKE ANY SUCH SALE, TRANSFER,
TENDER, PLEDGE, HYPOTHECATION, PLACEMENT IN VOTING TRUST, CONSTRUCTIVE SALE OR
OTHER DISPOSITION, AND EACH AGREEMENT, ARRANGEMENT OR UNDERSTANDING, WHETHER OR
NOT IN WRITING, TO EFFECT ANY OF THE FOREGOING, IN EACH CASE, EXCLUDING ANY (1)
TRANSFER PURSUANT TO A COURT ORDER AND (2) SUCH ACTIONS PURSUANT TO WHICH THE
STOCKHOLDER MAINTAINS ALL VOTING RIGHTS WITH RESPECT TO SUCH SECURITY.


2.             NO TRANSFER OF SHARES OR OPTIONS.  STOCKHOLDER AGREES THAT, AT
ALL TIMES DURING THE PERIOD BEGINNING ON THE DATE HEREOF AND ENDING ON THE
EXPIRATION DATE, STOCKHOLDER SHALL NOT TRANSFER (OR CAUSE OR PERMIT ANY TRANSFER
OF) ANY SHARES OR OPTIONS, OR MAKE ANY AGREEMENT RELATING THERETO, IN EACH CASE,
WITHOUT THE PRIOR WRITTEN CONSENT OF PARENT.  STOCKHOLDER AGREES THAT ANY
TRANSFER IN VIOLATION OF THIS AGREEMENT SHALL BE VOID AND OF NO FORCE OR EFFECT.


3.             NO TRANSFER OF VOTING RIGHTS.  STOCKHOLDER AGREES THAT, DURING
THE PERIOD FROM THE DATE OF THIS AGREEMENT THROUGH AND INCLUDING THE EXPIRATION
DATE, STOCKHOLDER SHALL NOT DEPOSIT (OR CAUSE OR PERMIT THE DEPOSIT OF) ANY
SHARES OR OPTIONS IN A VOTING TRUST OR GRANT (OR CAUSE OR PERMIT THE GRANT OF)
ANY PROXY OR ENTER INTO (OR CAUSE OR PERMIT THE ENTRY INTO) ANY

2


--------------------------------------------------------------------------------




 


VOTING AGREEMENT OR SIMILAR AGREEMENT WITH RESPECT TO ANY OF THE SHARES OR
OPTIONS OTHER THAN AS CONTEMPLATED BY THIS AGREEMENT, PROXY AND THE MERGER
AGREEMENT.


4.             AGREEMENT TO VOTE SHARES.

(a)           Until the Expiration Date, at every meeting of stockholders of the
Company, however called, at every adjournment or postponement thereof, and on
every action or approval by written consent of stockholders of the Company with
respect to any of the following, Stockholder shall vote, to the extent not voted
by the Person(s) appointed under the Proxy (as defined below), all of the Shares
or cause the Shares to be voted:


(I)         IN FAVOR OF (1) ADOPTION OF THE MERGER AGREEMENT, INCLUDING ALL
ACTIONS AND TRANSACTIONS CONTEMPLATED BY THE MERGER AGREEMENT OR THE PROXY AND
(2) ANY OTHER ACTIONS PRESENTED TO HOLDERS OF SHARES OF CAPITAL STOCK OF THE
COMPANY IN FURTHERANCE OF THE MERGER AGREEMENT, THE MERGER AND THE OTHER ACTIONS
AND TRANSACTIONS CONTEMPLATED BY THE MERGER AGREEMENT OR THE PROXY;


(II)        AGAINST APPROVAL OF ANY PROPOSAL MADE IN OPPOSITION TO, OR IN
COMPETITION WITH, THE MERGER AGREEMENT OR CONSUMMATION OF THE MERGER AND THE
OTHER TRANSACTIONS CONTEMPLATED BY THE MERGER AGREEMENT OR THE PROXY; AND


(III)       AGAINST ANY ACTION THAT IS INTENDED, OR COULD REASONABLY BE EXPECTED
TO, IN ANY MANNER IMPEDE, FRUSTRATE, PREVENT, NULLIFY, INTERFERE WITH, DELAY,
POSTPONE, DISCOURAGE OR OTHERWISE ADVERSELY AFFECT THE CONSUMMATION OF THE
MERGER OR ANY OF THE OTHER TRANSACTIONS CONTEMPLATED BY THE MERGER AGREEMENT IN
ACCORDANCE WITH THE TERMS OF THE MERGER AGREEMENT.


(B)           STOCKHOLDER SHALL NOT ENTER INTO ANY AGREEMENT OR UNDERSTANDING
WITH ANY PERSON TO VOTE OR GIVE INSTRUCTIONS IN ANY MANNER INCONSISTENT WITH
THIS SECTION 4.


5.             IRREVOCABLE PROXY.  CONCURRENTLY WITH THE EXECUTION OF THIS
AGREEMENT, STOCKHOLDER AGREES TO DELIVER TO PARENT AN IRREVOCABLE PROXY IN THE
FORM ATTACHED HERETO AS EXHIBIT A (THE “PROXY”), WHICH SHALL BE IRREVOCABLE TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, COVERING ALL SHARES.


6.             REPRESENTATIONS, WARRANTIES AND COVENANTS OF STOCKHOLDER. 
STOCKHOLDER REPRESENTS, WARRANTS AND COVENANTS TO PARENT AND ACQUIROR AS
FOLLOWS:


(A)           STOCKHOLDER IS THE BENEFICIAL OWNER OF THE SHARES AND THE OPTIONS
INDICATED ON THE SIGNATURE PAGE OF THIS AGREEMENT.


(B)           AS OF THE DATE HEREOF, STOCKHOLDER DOES NOT BENEFICIALLY OWN ANY
SHARES OF CAPITAL STOCK OF THE COMPANY OR ANY SECURITIES CONVERTIBLE INTO, OR
EXCHANGEABLE OR EXERCISABLE FOR, SHARES OF CAPITAL STOCK OF THE COMPANY, OTHER
THAN THE SHARES AND OPTIONS SET FORTH ON THE SIGNATURE PAGE HERETO.

3


--------------------------------------------------------------------------------




 


(C)           STOCKHOLDER HAS THE FULL POWER TO DISPOSE, VOTE OR DIRECT THE
VOTING OF THE SHARES FOR AND ON BEHALF OF ALL BENEFICIAL OWNERS OF THE SHARES.


(D)           THE SHARES ARE, AND AT ALL TIMES UP TO AND INCLUDING THE
EXPIRATION DATE THE SHARES WILL BE, BENEFICIALLY OWNED BY STOCKHOLDER, FREE AND
CLEAR OF ANY RIGHTS OF FIRST REFUSAL, CO-SALE RIGHTS, SECURITY INTERESTS, LIENS,
PLEDGES, CLAIMS, OPTIONS, CHARGES, PROXIES, VOTING TRUSTS OR AGREEMENTS,
UNDERSTANDINGS OR ARRANGEMENT, OR ANY OTHER ENCUMBRANCES OF ANY KIND OR NATURE
(“ENCUMBRANCES”).


(E)           THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE PROXY BY
STOCKHOLDER DO NOT, AND STOCKHOLDER’S PERFORMANCE OF ITS OBLIGATIONS UNDER THIS
AGREEMENT WILL NOT CONFLICT WITH OR VIOLATE OR REQUIRE ANY CONSENT, APPROVAL OR
NOTICE UNDER, ANY ORDER, DECREE, JUDGMENT, STATUTE, LAW, RULE, REGULATION OR
AGREEMENT APPLICABLE TO STOCKHOLDER OR BY WHICH STOCKHOLDER OR ANY OF
STOCKHOLDER’S PROPERTIES OR ASSETS, INCLUDING, WITHOUT LIMITATION, THE SHARES
AND OPTIONS, IS BOUND.


(F)            STOCKHOLDER HAS FULL POWER AND AUTHORITY TO MAKE, ENTER INTO AND
CARRY OUT THE TERMS OF THIS AGREEMENT, AND THE PROXY, IN EACH CASE WITH RESPECT
TO ALL OF THE SHARES WITHOUT LIMITATION, QUALIFICATION OR RESTRICTION ON SUCH
POWER AND AUTHORITY.


(G)           SUBJECT TO SECTION 12, STOCKHOLDER AGREES THAT IN HIS OR HER
CAPACITY AS A STOCKHOLDER OF THE COMPANY, HE OR SHE WILL NOT (A) BRING,
COMMENCE, INSTITUTE, MAINTAIN, PROSECUTE, PARTICIPATE IN OR VOLUNTARILY AID ANY
ACTION, CLAIM, SUIT OR CAUSE OF ACTION, IN LAW OR IN EQUITY, IN ANY COURT OR
BEFORE ANY GOVERNMENTAL ENTITY (AN “ACTION”), WHICH CHALLENGES THE VALIDITY OF
OR SEEKS TO ENJOIN THE OPERATION OF ANY PROVISION OF THIS AGREEMENT OR THE PROXY
OR (B) BRING OR COMMENCE ANY ACTION THAT ALLEGES THAT THE EXECUTION AND DELIVERY
OF THIS AGREEMENT OR THE PROXY BY STOCKHOLDER, EITHER ALONE OR TOGETHER WITH THE
OTHER VOTING AGREEMENTS AND PROXIES TO BE DELIVERED IN CONNECTION WITH THE
EXECUTION OF THE MERGER AGREEMENT, OR THE APPROVAL OF THE MERGER AGREEMENT BY
THE BOARD OF DIRECTORS OF THE COMPANY, BREACHES ANY FIDUCIARY DUTY OF THE BOARD
OF DIRECTORS OF THE COMPANY OR ANY MEMBER THEREOF.

(h)           Except as expressly contemplated herein, the Stockholder is not a
party to, and the Shares are not subject to or bound in any manner by, any
contract or agreement relating to the Shares that would keep Stockholder from
voting the Shares as described in this Agreement or require Stockholder to
Transfer the Shares in violation of this Agreement, including without
limitation, any voting agreement, option agreement, purchase agreement,
stockholders’ agreement, partnership agreement or voting trust.


7.             ADDITIONAL DOCUMENTS.  STOCKHOLDER AND THE COMPANY HEREBY
COVENANT AND AGREE TO EXECUTE AND DELIVER ANY ADDITIONAL DOCUMENTS AND TAKE SUCH
FURTHER ACTIONS AS MAY BE REASONABLY NECESSARY OR DESIRABLE, IN THE REASONABLE
OPINION OF PARENT, TO CARRY OUT THE PURPOSES AND INTENT OF THIS AGREEMENT AND
THE PROXY.


8.             CONSENTS AND WAIVERS.  STOCKHOLDER HEREBY GIVES ALL CONSENTS AND
WAIVERS THAT MAY BE REQUIRED FROM IT FOR THE EXECUTION DELIVERY OF THIS
AGREEMENT AND THE PROXY, AND FOR THE CONSUMMATION OF THE MERGER UNDER THE TERMS
OF ANY AGREEMENT OR INSTRUMENT TO WHICH

4


--------------------------------------------------------------------------------




 

Stockholder is a party or subject or in respect of any rights Stockholder may
have.  Stockholder further consents to the Company placing a stop transfer order
on the Shares with its transfer agent(s), which stop transfer order shall, at
the request of Parent remain in effect until the Expiration Date and in
accordance with the terms of this Agreement, Stockholder further consents and
authorizes Parent and the Company to publish and disclose in the Proxy Statement
(including all documents filed with the SEC in connection therewith)
Stockholder’s identity and ownership of the Shares and the nature of
Stockholder’s commitments, arrangements and understandings under this Agreement
and the Proxy.


9.             TERMINATION.  THIS AGREEMENT AND THE PROXY SHALL TERMINATE AND
SHALL HAVE NO FURTHER FORCE OR EFFECT AS OF THE EXPIRATION DATE.


10.           COMPANY COVENANTS.  THE COMPANY AGREES TO MAKE A NOTATION ON ITS
RECORDS AND GIVE INSTRUCTIONS TO ITS TRANSFER AGENT(S) TO NOT PERMIT, DURING THE
TERM OF THIS AGREEMENT, THE TRANSFER OF ANY SHARES.


11.           LEGENDING OF SHARES.  STOCKHOLDER AGREES THAT, IF SO REQUESTED BY
PARENT, CERTIFICATES EVIDENCING THE SHARES SHALL BEAR THE FOLLOWING LEGEND:

THE SHARES OF STOCK REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN
VOTING AND TRANSFER RESTRICTIONS PURSUANT TO THAT CERTAIN VOTING AGREEMENT,
DATED AS OF OCTOBER 30, 2006, BY AND AMONG CB RICHARD ELLIS GROUP, INC., A-2
ACQUISITION CORPORATION, TRAMMELL CROW COMPANY AND STOCKHOLDER AND AN
IRREVOCABLE PROXY, DATED AS OF OCTOBER 30, 2006, IN FAVOR OF CB RICHARD ELLIS
GROUP, INC. ANY TRANSFER OF SUCH SHARES OF COMMON STOCK IN VIOLATION OF THE
TERMS AND PROVISIONS OF SUCH VOTING AGREEMENT SHALL BE NULL AND VOID AND HAVE NO
FORCE OR EFFECT WHATSOEVER.


THE COMPANY AGREES, IF SO REQUESTED BY PARENT, TO PLACE (OR TO CAUSE THE
TRANSFER AGENT FOR THE COMPANY TO PLACE) THE ABOVE-REFERENCED LEGEND ON ANY AND
ALL CERTIFICATES EVIDENCING ANY SHARES.  SUBJECT TO THE TERMS OF SECTION 2
HEREOF, STOCKHOLDER AGREES THAT STOCKHOLDER SHALL NOT TRANSFER ANY SHARES (TO
THE EXTENT ANY TRANSFER IS PERMITTED UNDER THIS AGREEMENT) WITHOUT FIRST HAVING
THE AFOREMENTIONED LEGEND AFFIXED TO THE CERTIFICATES REPRESENTING THE SHARES.


12.           STOCKHOLDER CAPACITY.  STOCKHOLDER DOES NOT MAKE ANY AGREEMENT OR
REPRESENTATION OR WARRANTY HEREIN AS A DIRECTOR OR OFFICER OF THE COMPANY.  SO
LONG AS STOCKHOLDER IS AN OFFICER OR DIRECTOR OF THE COMPANY, NOTHING IN THIS
AGREEMENT SHALL BE CONSTRUED AS PROHIBITING, PREVENTING, PRECLUDING OR OTHERWISE
AFFECTING ANY ACTIONS TAKEN, OR NOT TAKEN, BY STOCKHOLDER IN HIS CAPACITY AS AN
OFFICER OR DIRECTOR OF THE COMPANY OR ANY OF ITS SUBSIDIARIES OR FROM FULFILLING
THE OBLIGATIONS OF SUCH OFFICE (INCLUDING, SUBJECT TO THE LIMITATIONS CONTAINED
IN SECTION 6.3 OF THE MERGER AGREEMENT, THE PERFORMANCE OF OBLIGATIONS REQUIRED
BY THE FIDUCIARY OBLIGATIONS OF STOCKHOLDER ACTING SOLELY IN HIS OR HER CAPACITY
AS AN OFFICER OR DIRECTOR).

5


--------------------------------------------------------------------------------




 


13.           MISCELLANEOUS.


(A)           WAIVER.  NO FAILURE ON THE PART OF ANY PARTY TO EXERCISE ANY
POWER, RIGHT, PRIVILEGE OR REMEDY UNDER THIS AGREEMENT, AND NO DELAY ON THE PART
OF ANY PARTY IN EXERCISING ANY POWER, RIGHT, PRIVILEGE OR REMEDY UNDER THIS
AGREEMENT, SHALL OPERATE AS A WAIVER OF SUCH POWER, RIGHT, PRIVILEGE OR REMEDY;
AND NO SINGLE OR PARTIAL EXERCISE OF ANY SUCH POWER, RIGHT, PRIVILEGE OR REMEDY
SHALL PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF OR OF ANY OTHER POWER,
RIGHT, PRIVILEGE OR REMEDY.  A PARTY HERETO SHALL NOT BE DEEMED TO HAVE WAIVED
ANY CLAIM ARISING OUT OF THIS AGREEMENT, OR ANY POWER, RIGHT, PRIVILEGE OR
REMEDY UNDER THIS AGREEMENT, UNLESS THE WAIVER OF SUCH CLAIM, POWER, RIGHT,
PRIVILEGE OR REMEDY IS EXPRESSLY SET FORTH IN A WRITTEN INSTRUMENT DULY EXECUTED
AND DELIVERED ON BEHALF OF SUCH PARTY; AND ANY SUCH WAIVER SHALL NOT BE
APPLICABLE OR HAVE ANY EFFECT EXCEPT IN THE SPECIFIC INSTANCE IN WHICH IT IS
GIVEN.


(B)           NOTICES.  ALL NOTICES AND OTHER COMMUNICATIONS HEREUNDER SHALL BE
IN WRITING AND SHALL BE DEEMED DULY GIVEN (I) ON THE DATE OF DELIVERY IF
DELIVERED PERSONALLY OR BY COURIER SERVICE, (II) ON THE DATE OF CONFIRMATION OF
RECEIPT (OR THE FIRST BUSINESS DAY FOLLOWING SUCH RECEIPT IF THE DATE IS NOT A
BUSINESS DAY) IF SENT VIA FACSIMILE (RECEIPT CONFIRMED), OR (III) ON THE DATE OF
CONFIRMATION OF RECEIPT (OR THE FIRST BUSINESS DAY FOLLOWING SUCH RECEIPT IF THE
DATE IS NOT A BUSINESS DAY) IF DELIVERED BY A NATIONALLY RECOGNIZED COURIER
SERVICE.  ALL NOTICES HEREUNDER SHALL BE DELIVERED TO THE PARTIES AT THE
FOLLOWING ADDRESSES OR FACSIMILE NUMBERS (OR PURSUANT TO SUCH OTHER INSTRUCTIONS
AS MAY BE DESIGNATED IN WRITING BY THE PARTY TO RECEIVE SUCH NOTICE):

(i)            if to Parent or Acquiror, to:

 

CB Richard Ellis Group, Inc.

100 N. Sepulveda Blvd., Suite 1050

El Segundo, California  90245

Attention:  Laurence Midler

Telecopy No.:  (310) 606-4701

 

with copies to:

 

Simpson Thacher & Bartlett LLP

2550 Hanover Street

Palo Alto, California  94304

Attention:       Richard Capelouto

                       Kirsten Jensen

Telecopy No.:    (650) 251-5002

 

(ii)           if to Company, to:

 

Trammell Crow Company

2001 Ross Avenue, Suite 3400

Dallas, Texas  75201

Attention:  J. Christopher Kirk

Telecopy No.:  (214) 214-3125

 

with copies to:

 

6


--------------------------------------------------------------------------------




 

Vinson & Elkins LLP

2001 Ross Avenue

3700 Trammell Crow Center

Dallas, Texas 75201

Attention:       Michael D. Wortley

                       P. Gregory Hidalgo

Telecopy No.:   (214) 999-7959

 


(III)                               IF TO STOCKHOLDER: TO THE ADDRESS FOR NOTICE
SET FORTH ON THE SIGNATURE PAGE HEREOF.


(C)           HEADINGS.  ALL CAPTIONS AND SECTION HEADINGS USED IN THIS
AGREEMENT ARE FOR CONVENIENCE ONLY AND DO NOT FORM A PART OF THIS AGREEMENT.


(D)           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN TWO OR MORE
COUNTERPARTS, AND VIA FACSIMILE, ALL OF WHICH SHALL BE CONSIDERED ONE AND THE
SAME AGREEMENT AND SHALL BECOME EFFECTIVE WHEN ONE OR MORE COUNTERPARTS HAVE
BEEN SIGNED BY EACH OF THE PARTIES AND DELIVERED TO THE OTHER PARTIES, IT BEING
UNDERSTOOD THAT ALL PARTIES NEED NOT SIGN THE SAME COUNTERPART.


(E)           ENTIRE AGREEMENT; AMENDMENT.  THIS AGREEMENT AND THE PROXY
CONSTITUTES THE ENTIRE AGREEMENT AMONG THE PARTIES WITH RESPECT TO THE SUBJECT
MATTER HEREOF AND SUPERSEDE ALL PRIOR AGREEMENTS AND UNDERSTANDINGS, BOTH
WRITTEN AND ORAL, AMONG THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF. 
THIS AGREEMENT MAY NOT BE CHANGED OR MODIFIED, EXCEPT BY AN AGREEMENT IN WRITING
SPECIFICALLY REFERENCING THIS AGREEMENT AND EXECUTED BY EACH OF PARENT, ACQUIROR
AND STOCKHOLDER; PROVIDED, HOWEVER, THAT THE COMPANY’S OBLIGATIONS HEREUNDER MAY
NOT BE CHANGED OR MODIFIED WITHOUT THE WRITTEN CONSENT OF THE COMPANY.


(F)            SEVERABILITY.  IN THE EVENT THAT ANY PROVISION OF THIS AGREEMENT,
SHALL BE DETERMINED TO BE INVALID, UNLAWFUL, VOID OR UNENFORCEABLE TO ANY
EXTENT, THE REMAINDER OF THIS AGREEMENT SHALL NOT BE IMPAIRED OR OTHERWISE
AFFECTED AND SHALL CONTINUE TO BE VALID AND ENFORCEABLE TO THE FULLEST EXTENT
PERMITTED BY LAW.


(G)           GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, REGARDLESS OF THE LAWS
THAT MIGHT OTHERWISE GOVERN UNDER APPLICABLE PRINCIPLES OF CONFLICTS OF LAW
THEREOF.  EACH OF THE PARTIES HERETO IRREVOCABLY CONSENTS TO THE EXCLUSIVE
JURISDICTION AND VENUE OF THE DELAWARE COURT OF CHANCERY AND ANY STATE APPELLATE
COURT THEREFROM WITHIN THE STATE OF DELAWARE (OR, IF THE DELAWARE COURT OF
CHANCERY DECLINES TO ACCEPT JURISDICTION OVER A PARTICULAR MATTER, ANY STATE OR
FEDERAL COURT WITHIN THE STATE OF DELAWARE) IN CONNECTION WITH ANY MATTER BASED
UPON OR ARISING OUT OF THIS AGREEMENT OR THE MATTERS CONTEMPLATED HEREIN, AGREES
THAT PROCESS MAY BE SERVED UPON THEM IN ANY MANNER AUTHORIZED BY THE LAWS OF THE
STATE OF DELAWARE FOR SUCH PERSONS AND WAIVES AND COVENANTS NOT TO ASSERT OR
PLEAD ANY OBJECTION WHICH THEY MIGHT OTHERWISE HAVE TO SUCH JURISDICTION, VENUE
AND SUCH PROCESS.

7


--------------------------------------------------------------------------------




 


(H)           RULES OF CONSTRUCTION.  THE PARTIES HERETO AGREE THAT THEY HAVE
BEEN REPRESENTED BY COUNSEL DURING THE NEGOTIATION AND EXECUTION OF THIS
AGREEMENT AND, THEREFORE, WAIVE THE APPLICATION OF ANY LAW, REGULATION, HOLDING
OR RULE OF CONSTRUCTION PROVIDING THAT AMBIGUITIES IN AN AGREEMENT OR OTHER
DOCUMENT WILL BE CONSTRUED AGAINST THE PARTY DRAFTING SUCH AGREEMENT OR
DOCUMENT.


(I)            REMEDIES.  THE PARTIES ACKNOWLEDGE THAT PARENT AND ACQUIROR WILL
BE IRREPARABLY HARMED AND THAT THERE WILL BE NO ADEQUATE REMEDY AT LAW IN THE
EVENT OF A VIOLATION OR BREACH OF ANY OF THE TERMS OF THIS AGREEMENT. 
THEREFORE, IT IS AGREED THAT, IN ADDITION TO ANY OTHER REMEDIES THAT MAY BE
AVAILABLE TO PARENT AND ACQUIROR UPON ANY SUCH VIOLATION OR BREACH, EACH OF
PARENT AND ACQUIROR SHALL HAVE THE RIGHT TO ENFORCE THE TERMS HEREOF BY SPECIFIC
PERFORMANCE, INJUNCTIVE RELIEF OR BY ANY OTHER MEANS AVAILABLE TO PARENT AND
ACQUIROR AT LAW OR IN EQUITY, AND THAT STOCKHOLDER WAIVES THE POSTING OF ANY
BOND OR SECURITY IN CONNECTION WITH ANY PROCEEDINGS RELATED THERETO.  ALL
RIGHTS, POWERS AND REMEDIES PROVIDED UNDER THIS AGREEMENT OR OTHERWISE AVAILABLE
IN RESPECT HEREOF AT LAW OR IN EQUITY SHALL BE CUMULATIVE AND NOT ALTERNATIVE,
AND THE EXERCISE OR BEGINNING OF THE EXERCISE OF ANY THEREOF BY PARENT OR
ACQUIROR SHALL NOT PRECLUDE THE SIMULTANEOUS OR LATER EXERCISE OF ANY OTHER SUCH
RIGHT, POWER OR REMEDY BY PARENT OR ACQUIROR.


(J)            BINDING EFFECT; NO ASSIGNMENT.  THIS AGREEMENT AND ALL OF THE
PROVISIONS HEREOF SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES
HERETO AND THEIR RESPECTIVE SUCCESSORS AND PERMITTED ASSIGNS, BUT, EXCEPT AS
OTHERWISE SPECIFICALLY PROVIDED HEREIN, NEITHER THIS AGREEMENT NOR ANY OF THE
RIGHTS, INTERESTS OR OBLIGATIONS OF THE PARTIES HERETO MAY BE ASSIGNED BY ANY OF
THE PARTIES WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER PARTIES.  ANY
PURPORTED ASSIGNMENT IN VIOLATION OF THIS SECTION 13(J) SHALL BE VOID.

8


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Agreement on the date
first above written.

CB RICHARD ELLIS GROUP, INC.

STOCKHOLDER:

 

 

By:

 

 

 

Name:

 

 

Signature

Title:

 

 

 

 

Print Name

 

 

 

 

A-2 ACQUISITION CORPORATION

 

 

Address

By:

 

 

 

Name:

 

 

Shares and Options:

Title:

 

 

Company Common Stock:

 

 

Company Options:

 

 


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, the undersigned has executed this Agreement on the date
first above written.

TRAMMELL CROW COMPANY

 

By:

 

 

Name:

 

 

Title:

 

 

 


--------------------------------------------------------------------------------


 

EXHIBIT A

IRREVOCABLE PROXY

The undersigned stockholder (“Stockholder”) of Trammell Crow Company, a Delaware
corporation (the “Company”), hereby irrevocably (to the fullest extent permitted
by law) appoints [Parent], a Delaware corporation (“Parent”), and any designee
of Parent, and each of them individually, as the sole and exclusive
attorneys-in-fact and proxies of the undersigned with full power of substitution
and resubstitution, to vote and exercise all voting and related rights with
respect to, and to grant a consent or approval in respect of (in each case, to
the full extent that the undersigned is entitled to do so), all of the shares of
capital stock of the Company that now are or hereafter may be Beneficially Owned
by the undersigned, and any and all other shares or securities of the Company
issued or issuable in respect thereof between the date hereof and the Expiration
Date (collectively, the “Shares”), in accordance with the terms of this Proxy. 
The Shares Beneficially Owned by the undersigned as of the date of this Proxy
are set forth on the signature page hereof.  Any and all prior proxies
heretofore given by the undersigned with respect to any Shares are hereby
revoked and the undersigned hereby covenants and agrees not to grant any
subsequent proxies with respect to any Shares.  Capitalized terms used and not
defined herein have the meanings assigned to them in that certain Voting
Agreement, dated as of October 30, 2006, by and among Parent, A-2 Acquisition
Corporation, a Delaware corporation and a wholly-owned subsidiary of Parent
(“Acquiror”), the Company and Stockholder (the “Voting Agreement”).

This Proxy is irrevocable (to the fullest extent permitted by law), is coupled
with an interest and is granted pursuant to the Voting Agreement, and is granted
in consideration of Parent and Acquiror entering into that certain Agreement and
Plan of Merger (the “Merger Agreement”), dated as of October 30, 2006, by and
among Parent, Acquiror and the Company.  The Merger Agreement provides for the
merger of Acquiror with and into the Company in accordance with its terms (the
“Merger”) and the payment to Stockholder of a portion of the proceeds of the
Merger in exchange for the Shares.

The attorneys-in-fact and proxies named above are hereby authorized and
empowered by the undersigned at any time after the date hereof and prior to the
Expiration Date to act as the undersigned’s attorney-in-fact and proxy to vote
the Shares, and to exercise all voting, consent and similar rights of the
undersigned with respect to the Shares (including, without limitation, the power
to execute and deliver written consents), at every annual, special, adjourned or
postponed meeting of stockholders of the Company and in every written consent in
lieu of such meeting:

(i)            in favor of adoption of the Merger Agreement, including all
actions and transactions contemplated by the Merger Agreement or this Proxy;

(ii)           against  approval of any proposal made in opposition to, or in
competition with, the Merger Agreement or consummation of the Merger and the
other transactions contemplated by the Merger Agreement or this Proxy, and

A-1


--------------------------------------------------------------------------------




 

(iii)          against any action that is intended, or could reasonably be
expected, to, in any manner impede, frustrate, prevent, nullify, interfere with,
delay, postpone, discourage or otherwise adversely affect consummation of the
Merger or any of the other transactions contemplated by the Merger Agreement in
accordance with the terms of the Merger Agreement.

The attorneys-in-fact and proxies named above may not exercise this Proxy with
respect to any matter other than the matters described in clauses (i), (ii) or
(iii) above, and Stockholder may vote the Shares on all other matters.

Any obligation of the undersigned hereunder shall be binding upon the successors
and assigns of the undersigned.

So long as Stockholder is an officer or director of the Company, nothing in this
Proxy shall be construed as prohibiting, preventing, precluding or otherwise
affecting any actions taken, or not taken, by Stockholder in his capacity as an
officer or director of the Company or any of its Subsidiaries or from fulfilling
the obligations of such office (including, subject to the limitations contained
in Section 6.3 of the Merger Agreement, without limitation, the performance of
obligations required by the fiduciary obligations of Stockholder acting solely
in his or her capacity as an officer or director).

This Proxy shall terminate, and be of no further force or effect, on the
Expiration Date.

[Remainder of Page Intentionally Left Blank]


--------------------------------------------------------------------------------




 

Dated: October 30, 2006

 

 

 

Signature

 

 

 

 

 

Print Name

 

 

 

 

 

 

 

 

 

Address

 

 

 

Shares:

 

 

[SIGNATURE PAGE TO PROXY]


--------------------------------------------------------------------------------